                     Case 1:20-cv-00298-CKK Document 13 Filed 05/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                       Aboulgaed, et al                        )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-CV-00298-CKK
                          Hifter, et al                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Ambassador Aref Ali Nayed                                                                           .


Date:          05/20/2020                                                                 /s/ Laina Lopez
                                                                                         Attorney’s signature


                                                                                Laina Lopez, D.C. Bar No. 477412
                                                                                     Printed name and bar number
                                                                         Berliner Corcoran & Rowe LLP, 1101 17th Street
                                                                              NW, Suite 1100, Washington, DC 20036



                                                                                               Address

                                                                                          lcl@bcr-dc.com
                                                                                            E-mail address

                                                                                          (202) 293-9096
                                                                                          Telephone number

                                                                                          (202) 293-9035
                                                                                             FAX number
